 

 

  
 

 

 

 
 

 

 

i ___- RECEIVED
ENTER ED ~___ SERVED ON
AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Ch gesare Pun g and Ti ing ABTIES OF RECORD
UNITED STATES DISTRICT COURT
for th pee 2919
District of Nevada |
CLERK US DISTRICT COURT
United States of America ) DISTRICT OF NEVADA
V. ) -\F= : LL
) ,
Kell 4 Stephens ) Charging District; Southern Dishict df Ohig~
"Defendant Charging District’s Case No. /?
I19-Cr-/3¢,

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Potter Sreulart U5 S-Cousthouse , Rn “HF ; \
Place." Gat Fibth Sv eet” us , m (© |Courtroom No.: Rm Hs
Cc; Acianad, Ohio 15 202 Date and Time: ‘2/4, 130 yn:

 

 

 

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

 

 

Date: “December G ZOlF

Judge’s signature

DANIEL J. ALBEGTS, U.S. MAGISTRATE JUDGE
Printed name and title
